  Case: 1:18-cr-00109-DRC Doc #: 173 Filed: 01/22/21 Page: 1 of 2 PAGEID #: 888




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

UNITED STATES OF AMERICA,

                Plaintiff,
                                             Case No. 1:18-cr-109-12
           v.                                JUDGE DOUGLAS R. COLE

SETH NEZAT,

                Defendant.
                                       ORDER

       Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief, and Economic

Security Act (the “CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020), and this

Court’s General Order Nos. 20-05, 20-07, 20-18, 20-23, 20-26, 20-27, 20-31, 20-35, 20-

36, and 20-38, the undersigned, as the District Judge to whom this case is assigned,

finds in this felony case that the change of plea pursuant to Federal Rule of Criminal

Procedure 11 cannot be further delayed without serious harm to the interests of

justice.

       Specifically, this Court finds that serious harm may occur to the interests of

justice in that further delay to Defendant Seth Nezat’s change of plea hearing would

interfere with both his and society’s interest in prompt resolution of criminal matters.

See United States v. Westmoreland, 712 F.3d 1066, 1076 (7th Cir. 2013) (“Both the

accused and society as a whole have an interest in prompt resolution of criminal

proceedings.”) (citing Barker v. Wingo, 407 U.S. 514, 519–20 (1972)). Such delay

would also interfere with Nezat’s ability to begin satisfying any penalty or sanction

associated with the charged crime to which he intends to plead guilty, a delay which
  Case: 1:18-cr-00109-DRC Doc #: 173 Filed: 01/22/21 Page: 2 of 2 PAGEID #: 889




“may have a detrimental effect on rehabilitation.” See Barker, 407 U.S. at 520.

(observing that “delay between arrest and punishment may have a detrimental effect

on rehabilitation”). As Nezat intends to plead guilty to the charge against him, he has

an interest in moving his case forward, as once he has pled and is sentenced, Nezat

may qualify for certain benefits under the First Step Act, Pub. L. No. 115-391, 132

Stat. 5194 (2018), benefits which would begin to accrue only when he begins serving

his sentence. See, e.g., 18 U.S.C. § 3621(e) (substance abuse treatment available to

qualifying convicted prisoners); see also United States v. Cranford, No. 3:07-CR-134,

2008 WL 4449908, at *1 (E.D. Tenn. Sept. 29, 2008) (finding that the interests of

justice were served by ensuring that the defendant was not deprived of the

opportunity to complete his rehabilitation program). For those reasons, the Court

finds that further delay to Nezat’s change of plea hearing may cause serious harm to

the interests of justice.

       This Court further finds that Nezat, after consultation with his counsel, has

consented to the use of video conferencing to conduct the change of plea.

       Accordingly, this Court ORDERS that the change of plea hearing may be

conducted by use of video conferencing technology.

       SO ORDERED.


January 22, 2021
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          2
